Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/21 has been entered.
 
	Claims Status:
	Claims 1-20, 25 and 29-32 have been cancelled.
	Claim 33 is new.
	Claims 21-24, 26-28 and 33 are pending and under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn rejections
Applicant's amendments and arguments filed 8/20/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24, 26-28 and 33 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating Fuch’s endothelial corneal dystrophy, does not reasonably provide enablement for preventing Fuch’s endothelial corneal dystrophy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation.
Let the Examiner be clear: Applicant is not enabled for preventing Fuch’s endothelial corneal dystrophy.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation. While all of the factors have been considered, only those required for a prima facie case are set forth below.

1) Scope or breadth of the claims 
The claims are broader in scope than the enabling disclosure. The specification merely discloses, without more, methods of treating Fuch’s endothelial corneal dystrophy.  However, Applicant is purporting to prevent Fuch’s endothelial corneal dystrophy.  
2) Nature of the invention 
The nature of the invention is directed to methods of treating or preventing Fuch’s endothelial corneal dystrophy in subjects in need thereof. 
3) Relative level of skill possessed by one of ordinary skill in the art
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II), which in the instant case would be an educated medical/pharmaceutical optometrist artisan with at least an MD or PhD specializing in disorders of the eye. 
4) State of, or the amount of knowledge in, the prior art
The art teaches methods of treating Fuch’s Dystrophy by administration of rapamycin (claims 198-203 of: McCabe et al. (US 2014/0370007; of record).  
5) Level or degree of predictability, or a lack thereof, in the art
The medical arts involve physiological reactions which are inherently unpredictable. MPEP 2164.03: “In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”
The art does not recognize Fuch’s Dystrophy to be a preventable condition. Heiting teaches that there is no known prevention for Fuch’s dystrophy (Page 1, What is Fuchs’ Dystrophy?, in: “Fuchs’ Corneal Dystrophy: 7 things you should know” [online] retrieved from: https://www.allaboutvision.com/conditions/fuchs-corneal-dystrophy.htm; on 1/19/22; published March 2019; 2 pages). 

6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance and direction with respect to how use the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention.  Although the instant specification discloses treatment of Fuchs’ dystrophy it remains silent on preventing Fuchs’ dystrophy. The problem with the instant application is that Applicant has at best a hypothesis the method works as claimed and is a starting point for more research. However, these general ideas may or may not be workable without more.
7) Presence or absence of working examples
The specification fails to provide scientific data and working embodiments with respect to preventing Fuchs’ dystrophy. Applicant reports suppressing corneal endothelial cell density reduction in an FECD model of the mouse (Figure 20, [0168] but did not prevent the reduction. Accordingly, there is no reasonable correlation between the mTOR inhibition and suppression of overexpression of ECM or corneal endothelial cell density reduction function of rapamycin and the prevention of Fuchs’ dystrophy. Applicant has only shown it can be suppressed; not prevented.
8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” MPEP 2164 states: “A patent claim is invalid if it is not supported by an enabling disclosure.”
In order to actually achieve the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. 112, first paragraph, and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the embodiments presently claimed. MPEP 2164.03 [R-2] states: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). 
One of ordinary skill in the art would have to conduct a myriad number of experiments comprising trial and error treatment of patients to prevent Fuchs’ dystrophy 
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)).
In In re ‘318 Patent Infringement Litigation, 92 USPQ2d 1385 (Fed. Cir. 2009) at 1391, 1392 the court stated, “Thus, at the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. See Rasmusson V. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement 
MPEP 2103(I)(A): “The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or concept, or is simply a starting point for future investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).”
MPEP 2164.03: "Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” The Examiner has established on the record a reasonable basis for questioning the adequacy of the disclosure to enable a person of ordinary skill in the art to make and use the claimed invention without resorting to undue experimentation. It is incumbent on the applicant to factually demonstrate that his or her application disclosure is in fact sufficient. See MPEP 2161.01 III.
The enablement requirement is not satisfied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-24, 26-28 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chappell et al. (US 20070105761) and Chappell et al. (WO2007056457; hereinafter ChappellWO2007) and McLaren et al. (IOVS 2014;55(2):1184-1190) and Moore et al. (BMC Ophthalmology 2017;17(78): 7 pages) and Zhang et al. (Mediators of Inflammation 2014 article ID 769608; 9 pages) and Buerke et al. (Biochmica et Biophysica Acta 2007;1774:5-15). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    303
    1465
    media_image1.png
    Greyscale

With regard to the enablement rejection above, this rejection is over “treating Fuch’s endothelial corneal dystrophy”. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claim 21, Chappell et al. teach methods of treating an ophthalmic disorder by administering to a patient (claim 1) rapamycin (claim 6; [0068-0069]) where the disorder is Fuchs’ dystrophy (claim 11), which is synonymous with the instant claimed Fuch’s endothelial corneal dystrophy, and does not comprise liposomes. Chappell et al. teach separate formulation and administration of the compounds in high or low doses [0075]. Thus, the disclosure of Chappelle et al. is not constrained to formulations requiring corticosteroids. The ordinary artisan understands that they can formulate and administer the immunosuppressant rapamycin separately from the corticosteroid.
	With regard to instant claims 21 and 22, Chappell et al. teach aqueous eye drop pharmaceutical compositions [0081] which implicitly has at least one pharmaceutically acceptable excipient water in addition to an effective amount of the active agent to make the eye drop [0079].
	With regard to instant claims 26-28, since Chappell et al. also teach treating the same patient population with the same effective amount of rapamycin via the same In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
	With regard to instant claims 23 and 24, Moore et al. teach that the volume of an eye drop in an ophthalmic solution varies from 25 to 70 µl (page 1, lower right column). 
	With regard to instant claims 21-24, ChappellWO2007 teach methods of treating Fuchs’ dystrophy (claim 12) with administration of rapamycin (claims 36 and 41) where the amount of rapamycin can be between 0.1-502 mg per day (page 43, lines 5-8; page 48 line 9-page 49, line 14). ChappellWO2007 also teach that the compounds may be formulated and administered separately (page 88, lines 2-3) and ChappellWO2007 teach aqueous eye drops (page 93, lines 14-17).

	With regard to instant claim 27, Zhang et al. teach that rapamycin attenuates endothelial cell apoptosis through mTOR inhibition (title; abstract; discussion) thus suppressing endothelial cell death. 
With regard to instant claim 33, McClaren et al. teach the artisan an objective assessment of the corneal endothelium in Fuchs’ endothelial dystrophy (title; abstract) and provide Figure 5 severity graph:

    PNG
    media_image2.png
    593
    748
    media_image2.png
    Greyscale

	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

2. The difference between the instant application and Chappell et al. is that Chappell et al. do not expressly teach wherein the subject has a corneal endothelial cell density of 1000 cells/mm2 or less. This deficiency in Chappell et al. is cured by the teachings of McClaren et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 

Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method Chappell et al. with a , as suggested by Moore et al. and ChappelWO2007, that suppresses ECM deposition and corneal cell death and reduces fibronectin in corneal cells in the subject, as suggested by Buerke et al. and Zhang et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. The Examiner first notes that the specification of Chappell et al. teaches and suggests separate formulation and administration of the compounds of the invention [0075] which includes effective amounts of the active component [0070] in the form of aqueous eye drops [0081] where the active component is rapamycin ([0068-0069]; claim 6). While Chappell et al. teach that the non-steroidal immunophilin-dependent immunosuppressant is present at a concentration equivalent to a concentration of cyclosporine A between 0.001 % and 0.049% (claim 9), thus providing a starting point for optimizing the amount of rapamycin to suit treatment of the patient and severity of the condition. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). The previous examiner of record calculated that the rapamycin would have a molar concentration of about 0.011 to about 0.536 mM (page 10 of the FINAL filed 6/25/21). Thus, the ordinary artisan would optimize the amount of rapamycin to be at least 1 nM or 1 mM depending upon the severity and response by 
In another argument, Moore et al. teach that ophthalmic eye drops have a volume of between 25-75 µl and ChappellWO2007 provide, for example, a lower amount of 0.1 mg of rapamycin (page 43, lines 5-6). Given the MW of rapamycin is 914.172 g/mol, then the number of moles of rapamycin in 0.1 mg is equal to: 0.0001 g/914.172 g/mol = 1.09 X 10-7 moles or 0.109 µmoles. The concentration in 25 µl ophthalmic eye drop would be: 0.109 µmoles/25 µl = 0.00436 µM which is at least about 0.1 nM in the eye drop. Similarly, it would require only 22.8543 mg of rapamycin to provide 0.025 mmoles in the 25 µl (0.025 ml) eye drop volume for a concentration of 1 mM and 22.8543 mg is well within the amounts taught by ChapellWO2007. Accordingly, it is merely routine optimization of the amount of rapamycin in the eye drop by the ordinary artisan to achieve the desired outcome with a reasonable expectation of success. 
With regard to the functional limitations claimed of suppresses ECM deposition and suppresses corneal cell death and reduces fibronectin in corneal cells in the subject, the Examiner has argued that this is an inherent feature to the method of Chappell et al. Additionally, the Examiner notes that the art of Buerke et al. and Zhang et al. provide a reasonable expectation of success in achieving these results as they are expected when exposing endothelial cells to rapamycin. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Chappell et al. wherein the 2 or less, as suggested by McClaren et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Chappell et al. teach and suggest treating Fuchs’ dystrophy but did not report the number of corneal endothelial cell density in the subject that has Fuchs’ dystrophy. However, McClaren et al. teach that the ordinary ophthalmic artisan understands how to count and grade the severity of Fuchs’ dystrophy where a clinical grade of about 3 or more means a cell density of less than 1000 cells/mm2 (Figure 5).  Accordingly the ordinary artisan in this art understand that patients with a cell density of less than 1000 cells/mm2 have a more severe clinical grade of the condition and are in need of treatment and consequently would perform the embodiment of Chappell et al. of administering eye drops rapamycin with a reasonable expectation of success.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Response to Arguments:
With regard to Chappell et al., Applicant asserts that that: “Chappell neither suggests nor motivates one of skill in the art to remove its essential disclosure of use of corticosteroids for treating ophthalmic conditions to arrive at the claimed methods herein.” That is incorrect. It is noted above, that Chappell et al. expressly teach and suggest separately formulating and administering the compounds of the invention which include rapamycin. Applicant’s arguments have been carefully considered but are not persuasive. The claims remain rejected.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613